DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 07/30/2021.
Currently claims 1-15 are pending in the application.
Election/Restrictions
Applicant's election without traverse of Species B, Embodiment of Fig. 3, Claims 1-6 and 9, in the reply filed on 07/30/2021 is acknowledged.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0236447 A1 (Mack) and further in view of US 2016/0218503 A1 (La Rosa). 
Regarding claim 1, Mack discloses, an electrostatic discharge (ESD) circuit (400; Fig. 4; [0029]; i.e. ESD circuit) connected between an I/O pad (150; Fig. 4; [0029]; i.e. I/O pad) and a first node (330; Fig. 4; [0029]; i.e. ground pad), the ESD circuit (400) comprising: 
a buck circuit (comprising diode D2 of diode clamp circuit 310; Fig. 4; [0029]) comprising a forward path, wherein the forward path is connected between the I/O pad (150) and a second node (340; Fig. 4; [0029]; i.e. VDD pad),
a triggering circuit (425; Fig. 4; [0029]; i.e. driver circuit) connected between the second node (340) and the first node (330); and 
Note: Resistor R3 and capacitor C2 of the driver circuit 425 are connected between VDD pad 340 and ground pad 330. The transistors M4 and M5 are connected between VDD pad 340 and ground pad 330 through diode D2.


    PNG
    media_image1.png
    635
    865
    media_image1.png
    Greyscale

But Mack fails to teach explicitly, a bi-directional buck circuit comprising a forward path and a reverse path, 
wherein the forward path is connected between the I/O pad and a second node, and 
the reverse path is connected between the I/O pad and the second node; 
However, in analogous art, La Rosa discloses, a bi-directional buck circuit (31; Fig. 1; [0011]; i.e. antiparallel diode pair) comprising a forward path (from I/O pad 14 to Offset pad 38 through diode 30; Fig. 1; [0011]) and a reverse path (from Offset pad 38 to I/O pad 14 through diode 32; Fig. 1; [0011]), 

the reverse path (through diode 32) is connected between the I/O pad (14) and the second node (38) (Fig. 1; [0011]);

    PNG
    media_image2.png
    893
    742
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mack and La Rosa before him/her, to modify the teachings of an electrostatic discharge (ESD) circuit with a forward diode between I/O pad and VDD pad as taught by Mack and to include the teachings of an electrostatic discharge (ESD) circuit with a antiparallel diode pair (bi-directional buck circuit) between I/O pad and a second pad as taught by La Rosa since the anti-parallel diode pair of the protection circuit protects the core circuit from fast, In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
Note: The examiner notes that the above limitation, ‘bi-directional buck circuit between the I/O pad and a second node’, recites an ‘intended use’ of the buck circuit. This intended use depends on the circuit topology and the specific application. It does not define additional structural aspects of the claimed invention. The ESD circuits of Mack and La Rosa are capable of making the necessary connections. As such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, this ‘intended use’ of the buck circuit is intrinsic to the claimed ESD circuit. Thus the limitation is considered taught by the combination of prior arts Mack and La Rosa. See MPEP 2114 (I). In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 
With the teaching of bi-directional buck circuit (antiparallel diode) comprising a forward path and a reverse path between two nodes from La Rosa, the combination of Mack and La Rosa further teaches,
wherein when the I/O pad (150) receives a negative ESD zap, an ESD current flows from the first node (330) to the I/O pad (150) through the discharging circuit (transistor M6) and the reverse path (through another reverse diode D1 between I/O pad and ground pad; Fig. 4; [0029]; this is an ‘intended use’ limitation), 
	Note: Mack teaches them as two parallel paths for negative ESD current which satisfies the claim limitation.
wherein when the I/O pad (150) receives a positive ESD zap, the ESD current flows from the I/O pad (150) to the first node (330) through the forward path (through another forward diode of antiparallel diode between I/O pad and ground pad; teaching from La Rosa; this is an ‘intended use’ limitation) and the discharging circuit (transistor M6).  
Note: Mack teaches them as two parallel paths for positive ESD current which satisfies the claim limitation.

    PNG
    media_image1.png
    635
    865
    media_image1.png
    Greyscale

Note: The examiner notes that the above limitation, ‘during negative ESD zap, an ESD current flows from the first node to the I/O pad through reverse path and during positive ESD zap, an ESD current flows from I/O pad to first node through forward path’, recites an ‘intended use’ of the ESD circuit during negative and positive ESD zap. This intended use depends on the circuit topology and the specific application. It does not define additional structural aspects of the claimed invention. The prior arts Mack and La Rosa teach the ESD circuit and the antiparallel diodes, and are capable of making the necessary connections. The antiparallel diode between I/O pad 150 and ground pad 330 could easily be connected between I/O pad 150 and the node ‘N1’ of transistor M6 (instead of current connection between I/O pad 150 and ground pad 330). As In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 

Regarding claim 2, Mack discloses, the ESD circuit as claimed in claim 1, wherein the forward path comprises at least one diode (D2 in Diode Clamp circuit 310; Fig. 4; [0029]), and 
the at least one diode (D2) is serially connected between the I/O pad (150) and the second node (340) (Fig. 4; [0029]), 
wherein if a voltage of the I/O pad (150) is higher than a voltage of the second node (340), the at least one diode (D2) of the forward path is forwardly biased (this is the characteristics of a forward biased diode) (Fig. 4; [0029]).  

Regarding claim 3, the combination of Mack and La Rosa discloses, the ESD circuit as claimed in claim 2, wherein the reverse path comprises at least one diode (antiparallel diode of D2 in Diode Clamp circuit 310 (with the teaching of La Rosa); Fig. 4; [0029]; Mack Reference), and 

wherein if the voltage of the I/O pad (150) is higher than the voltage of the second node (340), the at least one diode (antiparallel diode of D2) of the reverse path is reversely biased (this is the characteristics of a reverse biased diode) (Fig. 4; [0029]).  See 103 motivation in claim 1.

Claims 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mack and La Rosa as applied to claim 3 and further in view of US 2011/0310514 A1 (Huang).
Regarding claim 4, Mack discloses, the ESD circuit as claimed in claim 3, wherein the discharging circuit comprises a main transistor (M6), wherein 
a first terminal (N1) of the main transistor (M6) is connected with the second node (340, through diode D2), 
a second terminal (source) of the main transistor (M6) and a body terminal (p-type body, internally connected to the source terminal) of the main transistor (M6) are connected with the first node (330), 
a control terminal (gate, N8) of the main transistor (M6) is connected with the triggering circuit (425) (Fig. 4; [0029]), 

    PNG
    media_image1.png
    635
    865
    media_image1.png
    Greyscale

But the combination of Mack and La Rosa fails to teach explicitly, the main transistor has a parasitic diode, a cathode terminal of the parasitic diode is connected with the first terminal of the main transistor, and an anode terminal of the parasitic diode is connected with the body terminal of the main transistor.  
However, in analogous art, Huang discloses, the main transistor (QDN; Fig. 6; [0020]; i.e. NMOS transistor) has a parasitic diode (DQDN; Fig. 6; [0020]; i.e. parasitic diode), 
a cathode terminal (top terminal) of the parasitic diode (DQDN) is connected with the first terminal (drain terminal) of the main transistor (QDN) (Fig. 6; [0020]), and 
an anode terminal (bottom terminal) of the parasitic diode (DQDN) is connected with the body terminal (body and source terminal) of the main transistor (QDN) (Fig. 6; [0020]).  

    PNG
    media_image3.png
    574
    704
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mack, La Rosa and Huang before him/her, to modify the teachings of an electrostatic discharge (ESD) circuit with an NMOS main transistor as taught by Mack and to include the teachings of an electrostatic discharge (ESD) circuit with an NMOS transistor with a parasitic diode as taught by Huang since a floating body NMOS transistor has a parasitic diode between its drain and source/body and absent this important teaching in Mack, a person with ordinary skill in the art would be motivated to reach out to Huang while forming an electrostatic discharge (ESD) circuit of Mack. 

Regarding claim 5, Mack discloses, the ESD circuit as claimed in claim 4, wherein the main transistor (M6) is an n-type transistor (NMOS) (Fig. 4; [0029], [0032]).  

Regarding claim 6, Mack discloses, the ESD circuit as claimed in claim 4, wherein the triggering circuit (425; Fig. 4; [0029]; i.e. driver circuit) comprises: 
a first transistor (M4), wherein a first terminal (source) of the first transistor (M4) is connected with the second node (340, through diode D2), 
a second terminal (drain) of the first transistor (M4) is connected with a third node (N8), and 
a control terminal (gate) of the first transistor (M4) is connected with a fourth node (N7) (Fig. 4; [0029]); 
a second transistor (M5), wherein a first terminal (drain) of the second transistor (M5) is connected with the third node (N8), 
a second terminal (source) of the second transistor (M5) is connected with the first node (330), and 
a control terminal (gate) of the second transistor (M5) is connected with the fourth node (N7) (Fig. 4; [0029]); 

    PNG
    media_image1.png
    635
    865
    media_image1.png
    Greyscale

a resistor (R3), wherein a first terminal (N9) of the resistor (R3) is connected with the second node (340), and 
a second terminal (lower terminal) of the resistor (R3) is connected with the fourth node (N7) (Fig. 4; [0029]); and 
3a capacitor (C2), wherein a first terminal (top terminal) of the capacitor (C2) is connected with the fourth node (N7), and 
a second terminal (lower terminal) of the capacitor (C2) is connected with the first node (330), 
wherein the third node (N8) is connected with the control terminal (gate terminal) of the main transistor (M6) (Fig. 4; [0029]).


Regarding claim 9, the combination of Mack, La Rosa and Huang discloses, the ESD circuit as claimed in claim 4, 
wherein when the I/O pad (150) receives a negative ESD zap, an ESD current flows from the first node (330) to the I/O pad (150) through the parasitic diode (DQDN; teaching from Huang) of the main transistor (M6) and the reverse path (through another reverse diode D1 between I/O pad and ground pad; Fig. 4; [0029]; this is an ‘intended use’ limitation; Mack Reference), 
	Note: Mack teaches them as two parallel paths for negative ESD current which satisfies the claim limitation.
wherein when the I/O pad (150) receives a positive ESD zap, the ESD current flows from the I/O pad (150) to the first node (330) through the forward path (through another forward diode of antiparallel diode between I/O pad and ground pad; teaching from La Rosa; this is an ‘intended use’ limitation) and a channel region of the main transistor (M6) (Fig. 4; [0029]; Mack Reference).  
Note: Mack teaches them as two parallel paths for positive ESD current which satisfies the claim limitation.

    PNG
    media_image1.png
    635
    865
    media_image1.png
    Greyscale

Note: The examiner notes that the above limitation, ‘during negative ESD zap, an ESD current flows from the first node to the I/O pad through reverse path and during positive ESD zap, an ESD current flows from I/O pad to first node through forward path’, recites an ‘intended use’ of the ESD circuit during negative and positive ESD zap. This intended use depends on the circuit topology and the specific application. It does not define additional structural aspects of the claimed invention. The prior arts Mack and La Rosa teach the ESD circuit and the antiparallel diodes, and are capable of making the necessary connections. The antiparallel diode between I/O pad 150 and ground pad 330 could easily be connected between I/O pad 150 and the node ‘N1’ of transistor M6 (instead of current connection between I/O pad 150 and ground pad 330). As In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 

Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2018/0102642 A1 (Ting) - An ESD circuit is disclosed. The ESD circuit includes a P-type transistor, an N-type transistor and a control circuit. A first source/drain terminal of the P-type transistor is connected with the pad. A first source/drain terminal of the N-type transistor is connected with a second source/drain terminal of the P-type transistor. A second source/drain terminal of the N-type transistor is connected with a first node. The control circuit is connected with the pad, the first node, a gate terminal of the P-type transistor and a gate terminal of the N-type transistor. When the pad receives an ESD zap, the control circuit provides a first voltage drop to the P-type transistor and provides a second voltage drop to the N-type transistor, so that the P-type transistor and the N-type transistor are turned on. 
2. US 2015/0311700 A1 (Lee) - An electrostatic discharge (ESD) protection circuit is disclosed including a first n-type transistor, a discharge acceleration circuit and a discharge time circuit. The first n-type transistor has a first terminal coupled to a supply voltage, a second terminal coupled to a reference voltage, and a gate, wherein the first n-type transistor couples the supply voltage to the reference voltage during an ESD event at an I/O pad.
3. US 2009/0072315 A1 (Hodel) - A charge protection circuit is disclosed including a first terminal coupled to a charge receiving region, a second terminal providing a discharge path, and a rectifying circuit coupled between the first terminal and the second terminal, the rectifying circuit including at least two anti-parallel coupled rectifying components.
4. US 2019/0081037 A1 (Abessolo) - An electrostatic discharge protection structure of an integrated circuit device is disclosed. The integrated circuit device comprising a radio frequency domain and a digital domain. The ESD protection structure further includes an intermediate domain located between the radio frequency domain and the digital domain that comprises at least one radio frequency, RF, passive or active device that exhibits an impedance characteristic that increases as a frequency of operation increases. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


08/26/2021